Case 18-24519-GLT       Doc 54   Filed 03/31/21 Entered 03/31/21 16:15:57              Desc Main
                                 Document     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                      )
                                               )
   Akilah D. Wallace,                          )       Case No. 18-24519 GLT
          Debtor(s)                            )       Chapter 13
                                               )       Related Docket No.
                                               )
                                               )
   Akilah D. Wallace,                          )
          Movant(s)                            )
                                               )
            vs.                                )
                                               )
   Community Loan Servicing, LLC,              )
        Respondent(s)                          )

            OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE
                               RE: CLAIM 7

            AND NOW, comes the Debtor, Akilah D. Wallace, by and through her attorney

   Christopher M. Frye, and Steidl and Steinberg, Attorneys at Law, and respectfully

   represents as follows:

            1.    This case was commenced on January 7, 2020 when the Debtor filed a

                  voluntary petition under Chapter 13 of the Bankruptcy Code.

            2.    Akilah D. Wallace is the Debtor in the above-captioned proceeding and is

                  the Movant in this motion.

            3.    The Respondent filed a Notice of Mortgage Payment Change on March

                  10, 2021.

            4.    The Respondent avers that the Debtor’s monthly escrow payment will

                  need to increase from $288.73 to $317.83, effective April 1, 2021.
Case 18-24519-GLT      Doc 54     Filed 03/31/21 Entered 03/31/21 16:15:57           Desc Main
                                  Document     Page 2 of 2



          5.     The Respondent avers that the reason for the increase is that the Debtor’s

                 account has a shortage of $453.12.

          6.     Based on the Respondent’s escrow analysis, the escrow items to be paid in

                 2021 decreased.

          7.     The Debtor avers that the projected escrow shortage of $862.98 from the

                 Respondent’s proof of claim, claim 7, filed on January 29, 2019 has not

                 been credited.

          8.     The Debtor is requesting that the Respondent’s Notice of Mortgage

                 Payment be denied.

          WHEREFORE, the Debtor, Akilah D. Wallace, respectfully requests this

   Honorable Court to grant her objection to the Respondent’s Notice of Mortgage Payment

   Change.

                                               Respectfully submitted,

          March 31, 2021                       /s/ Christopher M. Frye
          DATE                                 Christopher M. Frye, Esquire
                                               Attorney for the Debtors

                                               STEIDL & STEINBERG
                                               Suite 2830 – Gulf Tower
                                               707 Grant Street
                                               Pittsburgh, PA 15219
                                               (412) 391-8000
                                               chris.frye@steidl-steinberg.com
                                               PA I. D. No. 208402
